t c summary opinion united_states tax_court william edward and patricia marie colombell petitioners v commissioner of internal revenue respondent docket no 23979-04s filed date william edward and patricia marie colombell pro sese deborah c stanley for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue respondent determined a deficiency in petitioners’ federal_income_tax for in the amount of dollar_figure petitioners timely filed a petition with the court the sole issue for decision is whether petitioner patricia marie colombell is an active_participant in her former employer’s qualified_retirement_plan and thus ineligible to deduct her dollar_figure contribution to an individual_retirement_account under sec_219 background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts at trial and accompanying exhibits at the time the petition was filed patricia marie colombell mrs colombell and william edward colombell mr colombell resided in fairfax county virginia mrs colombell worked as an employee as a pro re nata prn emergency room nurse for inova health system inova for years until her retirement in prn nurses have no set schedule but work as needed during the time she worked as a prn nurse at inova mrs colombell was not entitled to health benefits sick leave or vacation time inova maintained a cash balance retirement_plan a type of defined_benefit_plan under sec_401 for its employees beginning in date participation in the retirement_plan was both automatic and mandatory for all employees under the terms of the retirement_plan employees would receive a pension credit if they were employed by inova on december and had worked a minimum of big_number hours for inova during the calendar_year during the year at issue mrs colombell worked only hours in fact during the entire time she worked for inova mrs colombell never worked big_number hours in any given year her pension account balance was zero at all times and she remains ineligible for any benefit under inova’s plan petitioners timely and jointly filed a form_1040 u s individual_income_tax_return return for claiming a dollar_figure deduction for contributions made to their respective individual_retirement_accounts iras the form_w-2 wage and tax statement provided by inova and included by petitioners with their return indicated that mrs colombell was an active_participant in a qualified_retirement_plan in active_participant is a term of art see discussion infra and neither mrs colombell nor inova ever put any money into the inova plan for mrs colombell each petitioner contributed dollar_figure to his or her ira respondent disallowed mrs colombell’s dollar_figure ira deduction and determined a dollar_figure deficiency on the basis of her active_participant status in discussion generally a taxpayer is entitled to deduct amounts contributed to an ira see sec_219 sec_1_219-1 income_tax regs the deduction may not exceed the lesser_of the deductible amount or an amount equal to the compensation includable in the taxpayer’s gross_income for such year sec_219 for the deductible amount was dollar_figure increased to dollar_figure if the taxpayer was age or older before the close of the taxable_year sec_219 and b if however for any part of a taxable_year a taxpayer or a taxpayer’s spouse is an active_participant in a qualified_plan under sec_401 the deductible amount of any ira although respondent disallowed dollar_figure of the dollar_figure deduction claimed by petitioners respondent conceded at trial that mrs colombell would be entitled to dollar_figure of basis in her ira accordingly when mrs colombell receives distributions from her ira she will be entitled to recover dollar_figure tax free consistent with applicable law any income on that investment would continue to accrue in a tax-deferred manner see generally sec_408 contribution for that year may be further limited see sec_219 g and a i an active_participant is defined by sec_219 as an individual a who is an active_participant in-- i a plan described in sec_401 which includes a_trust exempt from tax under sec_501 ii an annuity plan described in sec_403 iii a plan established for its employees by the united_states by a state or political_subdivision thereof or by an agency_or_instrumentality of any of the foregoing iv an annuity_contract described in sec_403 or v a simplified_employee_pension within the meaning of sec_408 or b who makes deductible contributions to a_trust described in sec_501 the ira deduction phases out for taxpayers whose modified adjusted gross incomes exceed certain thresholds with a complete disallowance after dollar_figure in see sec_219 and b i here petitioners’ modified_adjusted_gross_income exceeded the threshold_amount and thus mrs colombell’s deduction would be completely disallowed if she were an active_participant in a qualified_retirement_plan for individuals subject_to the limits of sec_219 solely because their spouse was an active_participant in a qualified_plan the phaseout does not apply until the couple’s joint modified_adjusted_gross_income exceeds dollar_figure see sec_219 mr colombell was not himself an active_participant in a qualified_retirement_plan and the petitioners’ modified_adjusted_gross_income did not exceed dollar_figure in thus the half of the claimed deduction attributable to mr colombell is not at issue in this case the determination of whether an individual is an active_participant shall be made without regard to whether or not such individual’s rights under a plan trust or contract are nonforfeitable petitioners logically contend that because mrs colombell never actually participated in the pension nor did her employer ever participate on her behalf mrs colombell was not an active_participant in the plan petitioners invoke the commonly accepted meanings of the terms active and participant thus the dictionary defines active as inter alia characterized by action rather than by contemplation or speculation involving action b engaged in an action or activity merriam-webster’s collegiate dictionary 10th ed similarly a participant is defined as one that participates id the regulations however provide that an individual is an active_participant in a defined_benefit_plan simply by not being excluded from the plan see sec_1_219-2 example income_tax regs no actual behavior on anyone’s part is required in fact actual knowledge of the plan’s existence is not even required see eg baumann v commissioner tcmemo_1995_ because inova’s plan was mandatory for all employees mrs mrs colombell may or may not have known that she was eligible to participate in inova’ sec_401 plan while this does not change the result we reach the court notes that participation in inova’ sec_401 plan would have led to a pretax savings for retirement achieving the end tax result desired by petitioners colombell was not excluded even if she never met the dictionary’s definition of what it would mean to be an active_participant the regulations make it clear that she was an active_participant in inova’s retirement_plan for the year in issue there are cases that have held that even de_minimis participation is sufficient to render a taxpayer an active_participant see eg wade v commissioner tcmemo_2001_ holding that a mandatory contribution amounting to dollar_figure was sufficient to constitute active_participation even though the taxpayer was unlikely ever to receive benefits under the plan others have held that forfeiting rights to a balance in a qualified_plan does not mean that the taxpayer was not an active_participant for the year in question see eg 85_tc_168 stating that a taxpayer who forfeited all rights under his employer’s retirement_plan when he left after only months was still an active_participant in the plan and was not entitled to a deduction here we have a had inova’s plan had an earnings threshold rather than an hours-worked threshold mrs colombell might not have been an active_participant see sec_1_219-2 income_tax regs explaining that an individual is not an active_participant if his or her compensation is less than the minimum amount of compensation needed under the plan to accrue a benefit sec_219 as applicable to the taxable_year in issue in 85_tc_168 did not include a definition of active_participant the flush language currently contained in sec_219 referring to whether the continued taxpayer with a zero balance in her account during the years petitioner worked for inova she never once met the threshold for pension credit contributions nor was her job designed such that it would be realistically possible to do so despite the fact that mrs colombell received no tax_benefit whatsoever from her participation in inova’s retirement_plan the court is not free to rewrite the law see eg 683_f2d_57 3d cir affg tcmemo_1980_532 661_f2d_53 5th cir affg 74_tc_1057 we must conclude that petitioner was for internal_revenue_code purposes an active_participant in inova’s retirement_plan in conclusion the tax code is complex see generally 498_us_192 and we must enforce the laws as written and interpreted see 302_f3d_1369 fed cir 944_f2d_1063 3d cir the result in this case is harsh and unfortunately the court can appreciate why petitioners will regard it as such the regulation in its current form the validity of which has not been called into question dictates the result the court may continued individual’s rights under the plan are forfeitable was then found only in the legislative_history see h rept pincite c b supp not revise the language of the statute as interpreted by the treasury to achieve what might be perceived to be better tax policy 68_fedclaims_177 quoting marsh mclennan cos v united_states supra pincite rather we must apply the language of the relevant provisions as written see 516_us_235 courts are bound by the language of the statute as it is written 464_us_386 courts are not authorized to rewrite a statute because they might deem its effect susceptible of improvement the tax_court is a court of limited jurisdiction and lacks general equitable powers 484_us_3 40_tc_436 affd 331_f2d_422 7th cir our jurisdiction to grant equitable relief is limited 92_tc_776 73_tc_1014 accordingly we must sustain respondent’s determination reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issue decision will be entered for respondent
